Case 2:17-cv-12464-MAG-MKM ECF No. 26 filed 07/02/20                  PageID.649      Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


DAMION NEVILLS, JR., #847918,

               Petitioner,

v.                                                   CASE NO. 17-CV-12464
                                                     HONORABLE MARK A. GOLDSMITH

RANDALL HASS,

               Respondent.
                                       /

     ORDER DENYING APPLICATION TO PROCEED IN FORMA PAUPERIS ON
     APPEAL (Dkt. 25) AND TRANSFERRING REQUEST TO THE SIXTH CIRCUIT

       This matter is before the Court on Petitioner’s application to proceed in forma pauperis on

appeal (Dkt. 25) concerning the denial of his motion for relief from judgment (Dkt. 20). The

standard for granting an application to proceed in forma pauperis on appeal is whether the appeal

is being taken in good faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a); Foster v. Ludwick,

208 F. Supp. 2d 750, 764-765 (E.D. Mich. 2002). “Good faith” requires a showing that the issues

raised are not frivolous; it does not require a showing of probable success on the merits. Foster,

208 F. Supp. 2d at 765. Having considered the matter, the Court concludes that an appeal of the

Court’s decision cannot be taken in good faith. Accordingly, the Court denies the application to

proceed in forma pauperis on appeal.

       When a district court denies a certificate of appealability or denies leave to proceed in

forma pauperis on appeal, the proper procedure is for the habeas petitioner to file a motion for a

certificate of appealability and/or an application for leave to proceed in forma pauperis on appeal

with the appellate court. See Sims v. United States, 244 F.3d 509 (6th Cir. 2011) (citing Fed. R.
Case 2:17-cv-12464-MAG-MKM ECF No. 26 filed 07/02/20                  PageID.650      Page 2 of 2



App. P. 22(b)(1)). Accordingly, in the interests of justice, the Court transfers the application to

proceed in forma pauperis on appeal (Dkt. 25) to the United States Court of Appeals for the Sixth

Circuit.

       SO ORDERED.

Dated: July 2, 2020                                  s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge


                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on July 2, 2020.

                                                     s/Karri Sandusky
                                                     Case Manager
